Case: 20-61136     Document: 00516501565         Page: 1     Date Filed: 10/07/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                  No. 20-61136
                                Summary Calendar                            FILED
                                                                      October 7, 2022
                                                                       Lyle W. Cayce
   Pedro Perez-Hernandez,                                                   Clerk

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A035 303 094


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Pedro Perez-Hernandez petitions this court for review of the order by
   the Board of Immigration Appeals denying his motion to reopen or
   reconsider his removal proceedings and determining that he has not




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-61136      Document: 00516501565          Page: 2   Date Filed: 10/07/2022




                                    No. 20-61136


   established derivative United States citizenship. We DISMISS in part and
   DENY in part the petition.
           FACTUAL AND PROCEDURAL BACKGROUND
          In January 1976, Pedro Perez-Hernandez, a native and citizen of
   Mexico, was admitted into the United States as a lawful permanent resident.
   In November 2012, Perez-Hernandez was convicted in the United States
   District Court for the Southern District of Alabama for the offense of Felon
   in Possession of a Firearm, in violation of 18 U.S.C. § 922(g)(1). In 2014, the
   Department of Homeland Security (“DHS”) served Perez-Hernandez with
   a Notice to Appear (“NTA”) and filed it with the immigration court. He
   was charged with being removable under 8 U.S.C. § 1227(a)(2)(C) as an alien
   convicted of a firearms offense after admission.
          On January 5, 2015, Perez-Hernandez, proceeding pro se, admitted the
   allegations in the NTA. At first, he admitted he was not a citizen or national
   of the United States, but then he argued he was an American citizen. The
   immigration judge (“IJ”) continued the case to allow Perez-Hernandez to
   develop his citizenship claim.     On January 15, 2015, based on DHS’s
   submission of conviction records, the IJ found Perez-Hernandez was
   removable as charged in the NTA. DHS stated that in October 1992, an IJ
   granted Perez-Hernandez’s application for a waiver pursuant to what is now
   Section 1182(c) of the Immigration and Nationality Act (“INA”), which
   made him ineligible for cancellation of removal. See 8 U.S.C. § 1229b(c)(6).
   Perez-Hernandez then sought asylum, withholding of removal, and
   protection under the regulations implementing the United Nations
   Convention Against Torture (“CAT”) because he feared returning to
   Mexico. He reasoned, “it’s been a very long time since [he had] been in
   Mexico,” and he heard there was “a lot of violence [in Mexico], especially in
   Matamoros.”




                                         2
Case: 20-61136      Document: 00516501565          Page: 3    Date Filed: 10/07/2022




                                    No. 20-61136


          Throughout     his   immigration     proceedings,      Perez-Hernandez
   proceeded pro se. The transcripts demonstrate he generally struggled with
   understanding and interpreting key legal concepts. Most importantly, Perez-
   Hernandez demonstrated difficulty in understanding how to verify if he is a
   citizen based on his purported adoption by an American citizen. He became
   a lawful permanent resident when he was 17 years old and claims he was
   adopted by his stepfather, who is a United States citizen by birth. Perez-
   Hernandez has no evidence of formal adoption, and there was no adoption
   documentation in the visa petition filed by his stepfather.
          Even after the IJ granted multiple continuances, the only document
   substantiating the purported adoption is the I-130 Petition for Alien Relative
   that Perez-Hernandez’s stepfather filed. A box on the form was checked for
   being an “immediate relative of a United States citizen”; the form states
   Perez-Hernandez is the “step-son” of Herbert Weiss, a United States
   citizen; and “yes” is written in response to the questions of whether “the
   child [is] your adopted child” and whether “beneficiary and petitioner [are]
   related by adoption?” Perez-Hernandez claimed the federal government has
   some record of this adoption and sought to subpoena documents regarding
   such records. He erroneously argues the I-130 itself is sufficient to establish
   adoption.
          In the final hearing, the IJ orally rejected Perez-Hernandez’s claim of
   United States citizenship. In his written decision, the IJ denied Perez-
   Hernandez’s claims for asylum, withholding of removal, and relief under
   CAT. Perez-Hernandez appealed to the Board of Immigration Appeals
   (“BIA”), and the BIA dismissed his appeal.
          Regarding Perez-Hernandez’s citizenship, the BIA relied on its own
   precedent to hold that Perez-Hernandez’s birth in Mexico “gives rise to a
   rebuttable presumption of alienage, shifting the burden to [him] to come




                                         3
Case: 20-61136        Document: 00516501565             Page: 4      Date Filed: 10/07/2022




                                        No. 20-61136


   forward with evidence to substantiate his citizenship claim.” The BIA stated
   that at the time Perez-Hernandez claims to have gained derivative
   citizenship, the current Child Citizenship Act of 2000 (“CCA”) had not yet
   been adopted. Consequently, the claim of citizenship had to be examined
   under the law that predated the CCA. According to the BIA, prior to 1978,
   there was no U.S. law that automatically “allowed adopted children to derive
   citizenship from their adoptive U.S. citizen parent,” although an adoptive
   parent could request citizenship for an adopted child who was not yet a
   citizen.    Because Perez-Hernandez “ha[d] not shown that any such
   application was filed on his behalf and granted,” the BIA found that “he has
   not demonstrated that he is a United States citizen.”
           The BIA upheld the IJ’s finding that DHS established by clear and
   convincing evidence that Perez-Hernandez was removable as an alien
   convicted of an aggravated felony due to his conviction under 18 U.S.C.
   § 922(g)(1). Further, the BIA agreed his conviction was final for immigration
   purposes even if he was pursuing post-conviction relief. The BIA determined
   Perez-Hernandez was ineligible for cancellation of removal and asylum due
   to his conviction for an aggravated felony. It also agreed with the IJ’s
   alternative finding that Perez-Hernandez failed to establish eligibility for
   asylum or withholding of removal due to his failure to demonstrate any past
   persecution. He had only expressed “a generalized fear of harm from gangs
   and criminal elements in Mexico,” which was not a basis for an asylum claim.
   The BIA also rejected Perez-Hernandez’s request for protection under
   CAT. 1 The BIA dismissed his appeal.



           1
            The BIA also declined to consider Perez-Hernandez’s submission of additional
   evidence to the BIA, because this evidence was submitted for the first time on appeal and
   the BIA reviews the record before the IJ. The BIA determined that, even if it construed
   Perez-Hernandez’s submission as a motion to remand, remand was not warranted, because




                                              4
Case: 20-61136        Document: 00516501565             Page: 5      Date Filed: 10/07/2022




                                        No. 20-61136


           Perez-Hernandez filed three motions to reopen or reconsider. The
   denial of the last of these motions is now before this court on a petition for
   review.
                                     DISCUSSION
           Perez-Hernandez raises three main issues on appeal. First, he seeks
   review of the BIA’s refusal to reopen sua sponte. Second, he argues the BIA
   abused its discretion by denying his third motion to reopen or reconsider as
   untimely. Third, he seeks review of the BIA’s determination that he did not
   establish derivative United States citizenship. We separately address each
   argument.
           “We review the Board’s decision on a motion for reconsideration or a
   motion to reopen for abuse of discretion.” Nguhlefeh Njilefac v. Garland, 992
   F.3d 362, 365 (5th Cir. 2021) (citations omitted). We will uphold the BIA’s
   decision unless it is “capricious, racially invidious, utterly without
   foundation in the evidence, or otherwise so irrational that it is arbitrary rather
   than the result of any perceptible rational approach.” Nunez v. Sessions, 882
   F.3d 499, 505 (5th Cir. 2018) (quoting Singh v. Gonzales, 436 F.3d 484, 487
   (5th Cir. 2006)). In reviewing the BIA’s decision, this Court “will evaluate
   the immigration judge’s underlying decision only if it influenced the BIA’s
   opinion.” Hernandez-Castillo v. Sessions, 875 F.3d 199, 204 (5th Cir. 2017)
   (citation omitted). We review the BIA’s conclusions of law de novo and
   factual findings for substantial evidence. Barrios-Cantarero v. Holder, 772
   F.3d 1019, 1021 (5th Cir. 2014) (citations omitted).




   he failed to show his evidence was new and previously unavailable or that it would likely
   change the outcome of his case.




                                              5
Case: 20-61136        Document: 00516501565             Page: 6      Date Filed: 10/07/2022




                                        No. 20-61136


           i.      BIA’s denial of the motion to reopen sua sponte
           Perez-Hernandez seeks review of the BIA’s decision to deny his
   motion to reopen his removal proceedings sua sponte. We lack jurisdiction to
   review the BIA’s discretionary decision to decline sua sponte reopening.
   Hernandez-Castillo, 875 F.3d at 206-07 (collecting cases).                   We have
   jurisdiction, though, to consider constitutional challenges raised before the
   BIA. 8 U.S.C. § 1252(a)(2)(D). While Perez-Hernandez raises several
   constitutional challenges, 2 he does not allege that the BIA’s refusal was based
   upon a constitutional error, nor do we detect such an error. Accordingly, we
   do not have jurisdiction to review the BIA’s discretionary decision not to
   reopen Perez-Hernandez’s removal proceedings sua sponte.
           ii.     BIA’s denial of the third motion to reopen or reconsider as untimely
           Perez-Hernandez contends the BIA abused its discretion in denying
   his third motion to reopen or reconsider as untimely. Generally, a motion to
   reopen must be filed within 90 days of a final order of removal. 8 U.S.C. §
   1229a(c)(7)(C)(i); 8 C.F.R. § 1003.2(c)(2). Similarly, a motion to reconsider
   generally must be filed within 30 days of a final order of removal. 8 U.S.C. §
   1229a(c)(6)(B); 8 C.F.R. § 1003.2(b)(2). Here, the final removal order was
   the BIA’s July 29, 2015, decision affirming the IJ’s order. See 8 U.S.C. §
   1101(a)(47)(B). Perez-Hernandez filed his last motion to reopen five years
   later on July 29, 2020 — well over four years late. The BIA found Perez-
   Hernandez did not establish an excuse for missing the motion deadline.
   Moreover, Perez-Hernandez has not established that an exception to the
   time-bar on motions to reopen or reconsider applies. 3 See 8 U.S.C. §


           2
         Perez-Hernandez raises Due Process challenges under the Fourteenth and Fifth
   Amendments and a claim for ineffective assistance of counsel under the Sixth Amendment.
           3
            Exceptions to the time limitations on motions to reopen apply in the following
   circumstances: (1) the alien is seeking asylum or withholding of removal based on changed




                                              6
Case: 20-61136        Document: 00516501565              Page: 7       Date Filed: 10/07/2022




                                          No. 20-61136


   1229a(c)(7); 8 C.F.R. § 1003.2(a), (c)(3); Matter of J-J-, 21 I&N Dec. 976,
   984 (BIA 1997). Consequently, the BIA did not abuse its discretion in finding
   his motion to reopen or reconsider was untimely. In addition, the BIA did
   not abuse its discretion in finding he failed to support his motion to reopen
   with new or previously unavailable evidence material to his relief claims.
   Accordingly, his petition for review of the BIA’s denial of his motion to
   reopen or reconsider is denied.
           iii.    BIA’s determination that Perez-Hernandez is not a U.S. citizen
           Although the BIA rejected Perez-Hernandez’s derivative citizenship
   claim in 2015, he has raised it again in these proceedings. He asserts he
   derived United States citizenship through his citizen stepfather. Perez-
   Hernandez’s citizenship claim is a question of law that we review de novo. See
   Marquez-Marquez v. Gonzales, 455 F.3d 548, 554 (5th Cir. 2006) (citation
   omitted).
           Perez-Hernandez was born in Mexico in 1958, and both his parents
   were citizens of that country. Thus, he has the burden to establish by a
   preponderance of credible evidence that he is a United States citizen. See
   Ayton v. Holder, 686 F.3d 331, 335 (5th Cir. 2012). Doubts about the evidence
   are resolved against a finding of citizenship. Bustamante-Barrera v. Gonzales,
   447 F.3d 388, 394–95 (5th Cir. 2006).
           The BIA was correct that the CCA does not apply to Perez-
   Hernandez, because he was not under 18 years of age on February 27, 2001,
   the CCA’s effective date. See Marquez-Marquez, 455 F.3d at 550 n.3. Thus,




   country conditions; (2) the alien is seeking rescission of an in absentia removal order; (3)
   the government seeks termination of asylum; or (4) the government and the alien jointly
   filed the motion. 8 C.F.R. § 1003.2(c)(3).




                                                7
Case: 20-61136       Document: 00516501565           Page: 8     Date Filed: 10/07/2022




                                      No. 20-61136


   his derivative citizenship claim must be evaluated by reference to the law in
   effect prior to the CCA’s effective date. Id.
          As the BIA noted, before 1978, there was no federal law allowing
   adopted children to derive citizenship automatically from an adoptive United
   States citizen parent. Instead, an adoptive parent could petition for the
   naturalization of their adopted child. See 8 U.S.C. § 1434(a) (repealed 1978).
   Even if Perez-Hernandez could verify he was adopted, 4 he has not shown that
   his alleged adoptive father filed such an application on his behalf or that it
   was granted. Therefore, he has not met his burden to establish he attained
   citizenship by virtue of his alleged adoption.
          The statute in effect pre-CCA for derivative citizenship was former
   Section 321 of the INA. See 8 U.S.C. § 1432 (repealed 2000); Matter of
   Rodriguez-Tejedor, 23 I&N Dec. 153, 163 (BIA 2001).                Section 321(a)
   automatically granted derivative citizenship to a minor child born outside of
   the United States to alien parents in a few circumstances. That former
   statute required both parents to be naturalized, or the parent with legal
   custody to be naturalized, and the naturalization must have occurred before
   the child was 18 years old. 8 U.S.C. § 1432 (a)(1)–(5) (repealed 2000).
   Section 321(b) provided that Subsection (a) applied to an adopted child only
   if the child resided in the United States at the time of the adoptive parent’s
   naturalization and had been lawfully admitted for permanent residence. Id.
   § 1432(a)(5).
          The BIA rightly found Perez-Hernandez could not derive citizenship
   under Section 321, because even if he established he was legally adopted by




          4
             The BIA concluded Perez-Hernandez did not show he had been legally adopted
   by his stepfather.




                                            8
Case: 20-61136        Document: 00516501565              Page: 9      Date Filed: 10/07/2022




                                         No. 20-61136


   his United States citizen stepfather, 5 Perez-Hernandez failed to show his
   mother naturalized while he was under the age of 18. Thus, Perez-Hernandez
   has not satisfied the statutory requirements for derivative citizenship.
           The burden was on Perez-Hernandez to provide evidence of his
   citizenship. He failed to do so.
           The petition is DISMISSED in part and DENIED in part.




           5
            Regardless of whether Perez-Hernandez could establish adoption, he could not
   prove he would have derived automatic citizenship, because he cannot satisfy the statutory
   requirement of showing that at least one of his parents naturalized before he turned 18. We
   therefore do not reach the issue of adoption by estoppel raised by Perez-Hernandez on
   appeal.




                                               9